 

Exhibit 10.1

 

RESTRICTED STOCK AWARD AGREEMENT

 

NON-PLAN

 

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is entered into this
_____ day of April, 2020 by and between Brownie’s Marine Group, Inc., a Florida
corporation (the “Company”) and ___________________, an individual (the
“Grantee”).

 

WHEREAS, the Grantee is an employee of the Company.

 

WHEREAS, the Company is desirous of granting the Grantee shares of its common
stock as additional compensation for his services to the Company.

 

NOW THEREFORE, in consideration of the mutual covenants and promises hereafter
set forth and for other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:

 

1. Grant of Restricted Stock.

 

(a) Upon the terms and conditions set forth in this Agreement, the Company
hereby grants (the “Award”) to the Grantee as additional compensation for his
services to the Company __________ (_______) shares of the Company’s common
stock, par value $0.0001 per share (“Common Stock”), vesting immediately.

 

(b) The Award is made as additional consideration for the services rendered by
the Grantee to the Company in the ordinary course of his employment with the
Company, as a bonus, and without the payment of any consideration other than the
Grantee’s services to the Company. The Award is made and granted as a
stand-alone award, separate and apart from, and outside of, any stock option or
equity compensation plan of the Company. The Award shall not confer upon the
Grantee any right to be retained by or in the employ or service of the Company
and shall not interfere in any way with the right of the Company to terminate
the Grantee.

 

(c) The shares of Common Stock constituting the Award shall be fully paid and
nonassessable. The Company may issue a stock certificate or evidence the
Grantee’s interest by using a restricted book entry account with the Company’s
transfer agent. The certificate representing the shares of Common Stock
constituting an award shall bear the following or substantially similar
restrictive legend:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED OR DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO BROWNIE’S MARINE
GROUP, INC. THAT AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS IS AVAILABLE.”

 

1

 

 

2. Representations and Warranties of the Grantee. The Grantee hereby represents
and warrants to the Company as follows:

 

(a) The Grantee is acquiring the shares of Common Stock for his own account with
the present intention of holding such securities for purposes of investment, and
that he has no intention of distributing such shares of Common Stock or selling,
transferring or otherwise disposing of such shares of Common Stock in a public
distribution, in any of such instances, in violation of the federal securities
laws of the United States of America. The Grantee understands that (i) the
shares of Common Stock are “restricted securities,” as defined in Rule 144
promulgated under the Securities Act of 1933, as amended (the “Securities Act”);
(ii) such shares of Common Stock have not been registered under the Securities
Act; (iii) the Shares of Common Stock may not be distributed, re-offered or
resold except through a valid and effective registration statement or pursuant
to a valid exemption from the registration requirements under the Securities
Act; and (iv) the Company is under no obligation to register the sale, transfer
or other disposition of the shares of Common Stock under the Securities Act or
to take any other action necessary in order to make compliance with an exemption
from such registration available.

 

(b) The Grantee is not relying on the Company or any of its employees or agents
with respect to the legal, tax, economic and related considerations of this
Agreement or the Award, and the Grantee has relied on the advice of, or has
consulted with, his own accountants, attorneys, and advisors.

 

(c) The Company has advised the Grantee to seek the Grantee’s own tax and
financial advice with regard to the federal and state tax considerations
resulting from the Grantee’s receipt of the Award. The Grantee understands that
the Company will report to appropriate taxing authorities the payment to the
Grantee of compensation income resulting from the Award. The Grantee understands
that he is solely responsible for the payment of all federal and state taxes
resulting from the receipt of the Award. The Company does not make any
representation or undertaking regarding the treatment of any tax withholding in
connection with the Award.

 

(d) Grantee has been provided access via the Securities and Exchange Commission
(the “Commission”) public website at www.sec.gov with access to copies of the
Company’s Annual Report on Form 10-K for the period ended December 31, 2018, the
Company’s Quarterly Report for the period ended September 30, 2019 and the
Company’s other filings with the Commission (collectively, the “SEC Reports”),
and represents and warrants that it has read and reviewed these reports
(including the “Risk Factors” contained therein), together with the Company’s
other filings with the Commission. No representations or warranties have been
made to the Grantee by the Company or any of its officers, employees, agents,
affiliates or subsidiaries, other than any representations contained herein and
in the SEC Reports, and Grantee is not relying upon any representations other
than any contained in the SEC Reports.

 

3. Miscellaneous.

 

(a) Amendment. The Company may amend this Agreement at any time and from time to
time; provided, however, that no amendment of this Agreement that would
materially and adversely impair the Grantee’s rights or entitlements with
respect to the Award shall be effective without the prior written consent of the
Grantee.

 

(b) Severability. In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.

 

(c) Arbitration. Any controversy, dispute or claim arising out of or relating to
this Agreement, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in Broward County, Florida (unless the parties agree in
writing to a different location), before a single arbitrator in accordance with
the rules of the American Arbitration Association then in effect. The decision
and award made by the arbitrator shall be final, binding and conclusive on all
parties hereto for all purposes, and judgment may be entered thereon in any
court having jurisdiction thereof.

 

2

 

 

(d) Benefit. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their legal representatives, successors and assigns.

 

(e) Notices and Addresses. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt, or (a) personal delivery to the party
to be notified, (b) when sent, if sent by electronic mail or facsimile (if
provided), during normal business hours of the recipient, and if not sent during
normal business hours, then on the recipient’s next business day, (c) five (5)
business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) business day after deposit
with a nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt. All communications
sent to the Company shall be sent to: 300 NW 25 Avenue, Suite 1, Pompano Beach,
Florida 33069 to the attention of the Chief Executive Officer, with a copy to
the Company’s counsel at Pearlman Law Group LLP, 200 South Andrews Avenue, Suite
901, Fort Lauderdale, Florida 33301, to the attention of Brian A. Pearlman,
Esq., email: brian@pslawgroup.net. All communications to the Grantee shall be
sent to the Grantee’s address as set forth in the books and records of the
Company, or to such e-mail address, facsimile number (if any) or address as
subsequently modified by written notice given in accordance with this section.

 

(f) Attorneys’ Fees. In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses.

 

(g) Governing Law. This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed or interpreted according to the laws of the State of Florida without
regard to choice of law considerations.

 

(h) Entire Agreement. This Agreement constitutes the entire Agreement between
the parties and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof.

 

(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.

 

(j) Section or Paragraph Headings. Section headings herein have been inserted
for reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.

 

(k) Stop-Transfer Orders. The Grantee agrees that, in order to ensure compliance
with the restrictions set forth in this Agreement, the Company may issue
appropriate “stop transfer” instructions against the shares of Common Stock
constituting the Award to its duly authorized transfer agent, if any, and that,
if the Company transfers its own securities, it may make appropriate notations
to the same effect in its own records. The Company shall not be required (i) to
transfer on its books any shares of the Company’s Common Stock that have been
sold or otherwise transferred in violation of this Agreement or (ii) to treat
the owner of such shares of Common Stock or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such shares of Common
Stock shall have been so transferred.

 

3

 

 

(l) Conformity to Securities Laws. The Grantee acknowledges that this Agreement
is intended to conform to the extent necessary with all provisions of the
Securities Act and the Securities Exchange Act of 1934, as amended, and any and
all regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Agreement shall be administered, and the Award is
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, this Agreement shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.

 

(m) Role of Counsel. The Grantee acknowledges his understanding that this
Agreement was prepared at the request of the Company by Pearlman Law Group LLP,
its counsel, and that such firm did not represent the Grantee in conjunction
with this Agreement or any of the related transactions. The Grantee, as further
evidenced by his signature below, acknowledges that he has had the opportunity
to obtain the advice of independent counsel of his choosing prior to his
execution of this Agreement and that he has availed himself of this opportunity
to the extent he deemed necessary and advisable.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
date first above written.

 

Grantee:   Brownie’s Marine Group, Inc.             By:         Robert M.
Carmichael, Chief Executive Officer

 

4

